Citation Nr: 0214091	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  92-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for a psychiatric disability, for the period prior to 
October 20, 1997. 

2.  Entitlement to an effective date earlier than October 20, 
1997 for a total rating for compensation purposes based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1972 to 
September 1974.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from February and July 
1992 rating decisions by the San Juan, Puerto Rico Regional 
Office (RO), which confirmed a 50 percent evaluation for the 
service-connected psychiatric disability, classified as 
generalized anxiety reaction; confirmed a 40 percent 
evaluation for the service-connected gastrointestinal 
disability, classified as status post gastrectomy and 
vagotomy for duodenal ulcer disease with dumping syndrome; 
and denied a total rating based upon individual 
unemployability.  In August 1994, the Board remanded the case 
to the RO for additional evidentiary development.

By a May 1998 rating decision, the RO, in part, confirmed a 
40 percent evaluation for the service-connected 
gastrointestinal disability; increased the evaluation for the 
service-connected psychiatric disability from 50 percent to 
70 percent, effective October 20, 1997; and granted a total 
rating based on individual unemployability, effective October 
20, 1997 (thereby rendering that total rating based on 
individual unemployability appellate issue moot).  

Appellant subsequently appealed that May 1998 rating 
decision's assignment of an October 20, 1997 effective date 
for that total rating based on individual unemployability 
(apparently, appellant's Substantive Appeal on this effective 
date issue was not associated with the claims folders at the 
time of a subsequent December 1, 1998 Board decision, wherein 
the Board denied an increased rating in excess of 50 percent 
for the service-connected psychiatric disability, for the 
period prior to October 20, 1997); denied an increased rating 
in excess of 70 percent for the service-connected psychiatric 
disability, for the period on and subsequent to October 20, 
1997; and denied an increased rating in excess of 40 percent 
for the service-connected gastrointestinal disability.  

Subsequently, the appellant appealed that December 1, 1998 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By subsequent Order, the Court 
granted a joint motion filed by the appellant and the 
Secretary of the VA (appellee) and dismissed the appeal as to 
the issues of entitlement to an increased rating in excess of 
70 percent for the service-connected psychiatric disability, 
for the period on and subsequent to October 20, 1997, and for 
an increased rating in excess of 40 percent for the service-
connected gastrointestinal disability; vacated the December 
1, 1998 Board decision to the extent it denied an increased 
rating in excess of 50 percent for the service-connected 
psychiatric disability, for the period prior to October 20, 
1997, and to the extent it failed to address the issue of an 
effective date earlier than October 20, 1997 for a total 
rating based upon individual unemployability; and remanded 
the case for compliance with the instructions in the motion.  


FINDINGS OF FACT

1.  Appellant filed an initial claim for unemployability 
benefits on May 2, 1983.  

2.  A June 1985 rating decision, in part, denied a total 
rating based upon individual unemployability.  After 
appellant was provided notice of that decision in February 
1986, he did not express timely disagreement therewith. 

3.  Appellant filed a reopened claim for a total rating based 
upon individual unemployability on June 18, 1987.  Since it 
is unclear from the evidentiary record whether appellant was 
provided notice of a subsequent September 1987 rating 
decision, which denied this claim for a total rating based 
upon individual unemployability, that June 18, 1987 claim 
constitutes a pending claim. 

4.  By a May 1998 rating decision, the RO, in part, granted a 
total rating based on individual unemployability, effective 
October 20, 1997.  

5.  Within the one-year period prior to the June 18, 1987 
date of reopened claim, the service-connected disabilities in 
effect included status post gastrectomy and vagotomy for 
duodenal ulcer disease with dumping syndrome, with associated 
generalized anxiety disorder, rated as 40 percent disabling 
prior to February 5, 1987 and separately rated as 50 percent 
and 40 percent, respectively, on and subsequent to February 
5, 1987; and hypertension, rated as 20 percent disabling 
prior to February 5, 1987 and 10 percent disabling on and 
subsequent to February 5, 1987.  When combined, these 
disabilities were considered 50 percent disabling (and 70 
percent disabling as of February 5, 1987).  

6.  It is at least as likely as not that appellant's service-
connected psychiatric, gastrointestinal, and hypertensive 
disabilities were of sufficient severity as would prevent him 
from engaging in all forms of substantially gainful 
employment consistent with his education and occupational 
experience as of June 18, 1986, one year prior to the June 
18, 1987 date of reopened claim for a total rating based on 
individual unemployability.  

7.  Appellant's service-connected psychiatric disability, for 
the period prior to October 20, 1997, was manifested 
primarily by anxiety, depression, sleep difficulty, and 
irritability.  He was correctly oriented and cognitive 
functions were essentially intact.  During the period in 
question, his psychiatric disability did not result in severe 
social and industrial inadaptability or occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for appellant's service-connected psychiatric 
disability, for the period prior to October 20, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Codes 9400, 9433 (effective prior, and on and 
subsequent, to November 7, 1996).  

2.  With resolution of reasonable doubt, the criteria for an 
effective date of June 18, 1986, but no earlier, for a total 
rating based on individual unemployability have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (1986-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law may be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since the earlier effective date and psychiatric disability 
increased rating appellate issues were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by additional development of said 
appellate issues.  There are a number of VA psychiatric 
examinations reports dated during the relevant period.  Said 
examinations are sufficiently detailed and comprehensive 
regarding the nature and severity of the service-connected 
psychiatric disability at issue, provide a clear picture of 
all relevant symptoms and findings, and included assignment 
of scores on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  The Board finds that 
the appellant and his representative were knowledgeable 
regarding the requirements for entitlement to an earlier 
effective date for a total rating based upon individual 
unemployability and an increased rating for a psychiatric 
disability.  See, in particular, August 1992 and June 1998 
Supplemental Statements of the Case and an August 1998 
Statement of the Case, which set out the applicable law and 
principles as to effective dates and increased rating 
benefits, including the old and amended versions of the 
regulations for rating mental disorders; and discussed the 
evidentiary record and the reasons for the adverse rating 
decisions.  

Additionally, in August 1994, the Board remanded the case for 
additional evidentiary development, including a VA 
psychiatric examination, which was subsequently conducted in 
March 1995.  Although the RO searched for any vocational 
rehabilitation records, such records proved unavailable.  
Appellant has had an opportunity to submit medical records 
and other documents, and responded in an October 2001 written 
statement that he did not have any additional evidence to 
submit and wanted the Board to render a decision on the 
evidence of record.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence not of record that might prove to 
be material concerning said appellate issues.  See the 
Veterans Claims Assistance Act of 2000.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claims.  It does not appear that there 
are any other relevant medical records that exist and should 
be obtained prior to deciding this case.  Additionally, that 
part of the December 1, 1998 Board decision which denied the 
psychiatric disability increased rating appellate issue 
provided appellant actual notice of relevant evidence, laws 
and regulations, legal argument, and other information 
concerning said issue (prior to it being vacated by Court 
order).  The Board concludes it may proceed as all evidence 
has been received without regard to specific notice as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to the 
issue on appeal, particularly in light of the partial 
allowance of the earlier effective date issue by the Board in 
its decision herein.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


I.  An Increased Rating in Excess of 50 Percent for a 
Psychiatric Disability, Prior to October 20, 1997

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affected the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions, for the applicable period in question.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 50 percent for 
the service-connected psychiatric disability, the VA amended 
its regulations for rating mental disorders, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125-130 (1996-2002).  
Section 4.132 has been redesignated as § 4.130.  Since the 
rating decision appealed from was rendered in 1992, the old 
and amended versions of the mental disorders regulations 
appear applicable in the instant case for the appropriate 
time period in question (prior to October 20, 1997).

In pertinent part, the VA's Schedule for Rating Disabilities, 
effective on and subsequent to February 3, 1988 and prior to 
November 7, 1996 amendment, provided a general rating formula 
for psychoneurotic disorders, including anxiety neuroses 
(Diagnostic Code 9400), based upon the degree of incapacity 
or impairment.  "Considerable" social and industrial 
impairment warranted a 50 percent evaluation; and "severe" 
warranted a 70 percent evaluation.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "considerable" was declared as meaning 
"rather large in extent or degree."

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including generalized anxiety disorders or 
dysthymic disorders (Diagnostic Codes 9400 and 9433).  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

Appellant appealed a July 1992 rating decision, which 
confirmed a 50 percent evaluation for the service-connected 
psychiatric disability, classified as generalized anxiety 
reaction, primarily based on a June 1992 VA psychiatric 
examination report.  On June 1992 VA psychiatric examination, 
appellant reported having been unemployed for the past 4-5 
years.  He was not currently receiving psychiatric treatment 
and reportedly had never undergone psychiatric 
hospitalization.  His complaints included poor 
sleep/concentration, irritability, isolation, and avoidance 
of crowds/noises.  Clinically, he appeared alert and 
correctly oriented.  However, mood was depressed and affect 
blunted.  Attention was described as good with fair 
concentration.  He did not have psychotic, suicidal, or 
homicidal ideation.  Speech was clear and coherent; insight 
and judgment were fair; and he exhibited good impulse 
control.  Dysthymia was diagnosed.  Significantly, the 
examiner assigned a current GAF score of 50 and a GAF score 
of 55 for the past year.  

Pursuant to an August 1994 Board remand, a March 1995 VA 
psychiatric examination was conducted.  On that March 1995 VA 
psychiatric examination, appellant's complaints included 
depression, anxiety, irritability, an intolerance to 
frustration, poor sleep, and a tendency to isolate himself.  
Clinically, he appeared casually dressed, adequately groomed, 
alert, and in good contact with reality.  Responses were 
relevant and coherent, with content dealing with symptoms of 
anxiety, irritability, and depression.  Affect was described 
as fairly adequate.  Mood was somewhat depressed.  There was 
no psychotic, suicidal, or homicidal ideation.  He was 
correctly oriented to person, place, and time; memory and 
judgment were preserved; and intellectual functioning was 
described as fair with poor insight.  Dysthymia was 
diagnosed.  Significantly, the examiner assigned a GAF score 
of 55.  

The evidentiary record reveals that the GAF Scale scores 
assigned appellant on said 1992 and 1995 VA psychiatric 
examinations were respectively 50, indicative of a serious 
degree of psychiatric impairment, and 55, indicative of a 
moderate degree of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  However, it is significant that the GAF 
score of 50 assigned on that 1992 VA psychiatric examination 
was only for current psychiatric functioning level (i.e., as 
shown on the date of examination), whereas a GAF score of 55 
also assigned on that same examination (indicative of only a 
moderate degree of psychiatric impairment) was for the past 
year level of psychiatric functioning.  Thus, it would appear 
to the Board that the GAF score of 55 more accurately 
reflected appellant's true degree of psychiatric functioning 
over an extended period of time, since the GAF score of 50 
was limited to assessment of psychiatric functioning in a 
clinical setting on a single date.  

Additionally, private or state clinical records indicated 
that in April 1993, appellant reportedly had insomnia, 
restricted affect, and appeared dysphoric.  His general 
appearance was unkempt.  Attention and concentration were 
described as affected.  Impressions included dysthymia with 
anxiety.  A GAF score of 60 was assigned, indicative of no 
more than a moderate degree of psychiatric impairment.  See 
Carpenter, supra.  In February 1995, appellant's complaints 
included restlessness, anxiety, desperation, and sleep 
difficulties.  He reportedly was married.  Clinically, he 
appeared neatly dressed, cooperative, and alert with adequate 
personal hygiene.  Psychomotor activity was normal.  Affect 
was appropriate.  His unusual emotional state was described 
as one of suffering.  Thought flow was regular without 
blocking, flight of ideas, or unconnected associations.  
Responses were logical, relevant, and spontaneous.  Attention 
span was normal.  He had feelings of inadequacy.  There was 
no psychotic, suicidal, or homicidal ideation.  Short-
term/long-term memory was intact.  He was correctly oriented 
to person, place, and time.  Intellect appeared unaffected 
and he was in touch with reality.  Dysthymia was diagnosed.

The Board concludes that the clinical evidence reveals that 
the appellant's psychiatric symptomatology more nearly 
approximated the criteria for a 50 percent evaluation during 
the relevant period prior to October 20, 1997, particularly 
since the majority of the GAF scores assigned were 55 or 
greater, indicative of no more than moderate social and 
industrial impairment, and other clinical findings did not 
reveal any severe cognitive or behavioral dysfunction.  In 
short, severe social and industrial inadaptability was not 
shown or more nearly approximated during the relevant period 
prior to October 20, 1997, since appellant was well-oriented, 
his cognitive functioning was not severely impaired, and any 
anxiety or depression did not appear to result in severe 
impairment of psychiatric functioning.  Furthermore, prior to 
October 20, 1997, he did not exhibit symptoms required for a 
70 percent disability rating under the amended criteria 
(effective on and subsequent to November 7, 1996), including 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The clinical evidence does not show that during the relevant 
period prior to October 20, 1997, appellant's psychiatric 
disability, in and of itself, presented such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


II.  An Earlier Effective Date for a Total Rating Based on 
Individual Unemployability

It is contended, in essence, that a June 15, 1992 earlier 
effective date should be assigned for a total rating based on 
individual unemployability, on the grounds that appellant 
filed an August 1990 claim for a total rating based on 
individual unemployability and a June 15, 1992 VA psychiatric 
examination included a GAF score that indicated a severely 
disabling service-connected psychiatric disability.  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (in effect 
since prior to 1996).  

Appellant filed an initial claim for unemployability benefits 
on May 2, 1983.  A June 1985 rating decision, in part, denied 
a total rating based upon individual unemployability.  

At the time of that June 1985 rating decision, the 
evidentiary record included appellant's April 1983 and 
February 1984 written statements, alleging that he had last 
worked in March 1981 or 1982 as a school teacher; and June 
and August 1983 and September-October 1984 VA examinations 
reports, which contained diagnoses of "moderately severe" 
or "severe" generalized anxiety disorder among other 
disabilities manifested.  Additionally, an August 1982 
private medical statement assessed severe anxiety disorder; 
and July-August 1983 VA hospitalization reports indicated 
that he had undergone an antrectomy, truncal vagotomy, and 
Billroth II operation for partial gastric outlet obstruction.  
Parenthetically, by that June 1985 rating decision, service 
connection was granted for generalized anxiety disorder as 
associated with the service-connected status post gastrectomy 
and vagotomy for duodenal ulcer disease with dumping 
syndrome; that psychophysiologic disability was rated as 40 
percent disabling; and in combination with the service-
connected hypertension that was rated 20 percent disabling, 
said disabilities were considered 50 percent disabling.  

After appellant was provided notice of that June 1985 
decision in February 1986, he did not express timely 
disagreement therewith.  

The provisions of 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.201, 
in pertinent part, define a notice of disagreement as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction...."  The provisions of 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.302(a) in pertinent part, state that "a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final."  

Since appellant did not file a timely Notice of Disagreement 
with said June 1985 rating decision, that rating decision is 
final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2002).  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir 1998).  No appropriate 
collateral attack with respect to said rating decision has 
been made.  Thus, an earlier effective date for a total 
rating based upon individual unemployability may not be 
premised on the evidence of record at the time of said June 
1985 rating decision.  

Appellant filed a reopened claim for a total rating based 
upon individual unemployability on June 18, 1987.  Although a 
September 1987 rating decision denied a total rating based 
upon individual unemployability, it is unclear from the 
evidentiary record whether appellant was provided notice of 
that decision.  A pending claim is an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  Therefore, the Board concludes that since that 
September 1987 rating decision, which denied a total rating 
based upon individual unemployability, is not "final" due 
to lack of notification of appellant of that adverse 
decision, there remains a "pending" claim for a total 
rating based upon individual unemployability filed as of June 
18, 1987 (date of VA receipt).  

Thus, a critical issue for resolution is whether it was 
factually ascertainable that the appellant's service-
connected psychiatric, gastrointestinal, and hypertensive 
disabilities, either singularly or in combination, were of 
such severity as to preclude employability within the one-
year period prior to the June 18, 1987 date of reopened 
claim.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Since the service-connected disabilities were considered in 
combination 50 percent disabling prior to February 5, 1987, 
appellant did not meet the eligibility percentage standards 
set forth in 38 C.F.R. § 4.16(a) for assignment of a total 
disability rating based on individual unemployability.  
However, although appellant did not meet the percentage 
standards set forth above, an extraschedular consideration 
may be applicable, if he was unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Also, the "ability to work only a few hours a day or only 
sporadically is not the ability to engage in substantially 
gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  

It is quite clear that within the pertinent one-year period 
prior to the June 18, 1987 date of reopened claim for a total 
rating based on individual unemployability, appellant was 
unemployed.  

The evidentiary record during this one-year period prior to 
the June 18, 1987 date of reopened claim included a December 
1986 VA gastrointestinal examination report, which noted 
complaints of frequent dumping syndrome with diarrhea, but 
with stable weight.  

A February 1987 VA psychiatric examination report indicated 
that appellant had worked as a teacher until approximately 
two years earlier and retired due to "health and nervous 
problems."  He reportedly was a withdrawn person who would 
become markedly anxious when exposed to external noises and 
groups of people; lived in the country on a farm away from 
close neighbors; had recurring gastrointestinal disturbances; 
and was irritable.  Clinically, he appeared very thin, 
withdrawn, and markedly tense.  Speech was relevant, 
coherent, and logical.  Though content dealt greatly with 
somatic preoccupations, recurrent anxiety, irritability, and 
occasional poor anger control.  It was noted that he had 
become avoidant in order to control his aggressive impulses.  
He had feelings of worthlessness, hopelessness, and 
helplessness.  He was distrustful of others and somewhat 
referential.  Affect was flat.  Mood was tense, restless, and 
depressed.  He was well-oriented.  Memory defects, poor 
concentration and insight, and fair judgment were noted.  
Generalized anxiety disorder with depressive features was 
diagnosed with poor level of functioning.  

A June 1987 VA cardiologic examination indicated that 
appellant's blood pressure readings were within normal limits 
without cardiac abnormalities.  His height was 6 feet and 
weight was 145 pounds

Lay statements from prospective employers dated in June 1987 
indicated that appellant was not hired due to his health 
conditions.  

Although based on the December 1986 and February and June 
1987 VA examinations and said lay statements, a September 
1987 rating decision denied a total rating based upon 
individual unemployability, since it is unclear from the 
evidentiary record whether appellant was provided notice of 
that decision, it is reiterated that that rating decision is 
not final.  Therefore, an earlier effective date for a total 
rating based upon individual unemployability may be premised 
on the evidence of record considered by said September 1987 
rating decision.  

A June 1992 VA psychiatric examination report indicated that 
appellant had been unemployed for the past 4-5 years.  
Dysthymia was diagnosed and a current GAF score of 50 was 
assigned (although a GAF score of 55 was assigned for the 
past year).  A June 1992 VA gastrointestinal examination 
diagnosed status post-subtotal gastrectomy and dumping 
syndrome.  Appellant's height was 6 feet and weight was 138 
pounds.  

It is the Board's opinion that the positive and negative 
evidence is in relative equipoise as to whether appellant's 
service-connected disabilities, either singularly or in 
combination, precluded all forms of substantially gainful 
employment as of the one-year period prior to the June 18, 
1987 date of reopened claim.  There is a lack of credible 
evidence to support the proposition that he was, in fact, 
employable, within that pertinent period in question or that 
his unemployability was attributable to disabilities other 
than the service-connected disabilities.  His service-
connected psychiatric and gastrointestinal disabilities were 
shown to have had a substantial impact on industrial 
adaptability, as reflected in their evaluation in effect 
within the pertinent period in question; the psychiatric 
symptomatology including flattened affect, rather marked 
anxiety, and depression; and the gastric postoperative 
residuals with dumping syndrome.  His hypertension also 
adversely affected him from an industrial standpoint to a 
lesser degree.  The Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment when considering solely the service-connected 
disabilities, the Board concludes that the service-connected 
disabilities more likely precluded substantially gainful 
employment as of that one-year period prior to the June 18, 
1987 date of reopened claim for a total rating based upon 
individual unemployability.  Accordingly, resolving all 
reasonable doubt in his favor, entitlement to an earlier 
effective date of June 18, 1986, but no earlier, for a total 
rating based on individual unemployability is granted, since 
that date is one year prior to the June 18, 1987 date of 
reopened claim (and the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date).  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.400, 4.16(a),(b).  

Parenthetically, although certain private or state insurance 
fund medical records dated in the 1980's pertain to 
appellant's psychiatric disability and other conditions, 
these records were received in the 1990's and would not 
provide a basis for an effective date earlier than June 18, 
1986 for said benefit, since date of receipt by VA of private 
or state medical records would constitute date of an informal 
claim.  See 38 C.F.R. § 3.157(b) (in effect since prior to 
1996), which states, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs.... The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits.... (3) State and other 
institutions.  When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs....

Thus, an effective date of June 18, 1986, but no earlier is 
warranted as explained above.


ORDER

An increased evaluation in excess of 50 percent for 
appellant's service-connected psychiatric disability, for the 
period prior to October 20, 1997, is denied.  To this extent, 
the appeal is disallowed.  

An effective date of June 18, 1986, but no earlier, for a 
total rating based on individual unemployability is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

